Title: To Thomas Jefferson from Abraham Bradley, Jr., 6 September 1808
From: Bradley, Abraham, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     General Post Office September 6. 1808
                  
                  I have the honour to acknowledge the receipt of your note of the 2nd instant stating that Mr. Wheaton has complained that the postmaster general had refused to comply with an award which had been made in his Mr. Wheatons favour.
                  Mr. Wheaton entered into several contracts with the postmaster general for conveying the mail on certain routes at fixed times and hours, subject to penalties for failures & delays. He was to receive a large price for the service and was paid on account and in advance. After the contracts had been sometime in his hands it was found that he wholly failed to perform them, & never conveyed the mail within the stipulated time in a single instance; the contracts were of necessity annulled by the postmaster general conformable to their terms. On a review of the information received and of the causes of failure represented by Mr. Wheaton, it seemd that they were intentional on the part of Mr. Wheaton & that his object was to obtain the pay, supposing that the numerous water courses, the distance &c. would shield him from the penalties. He had of course in this view forfeited double the amount of the pay which he was to have received from this office & had actually a large part of the money.
                  The contracts authorised the postmaster general to deduct the penalties out of the stipulated pay, but this could not be done as he had already too much in his hands. On a further review of the subject (attending to Mr. Wheatons then circumstances) it was considered that it would be proper to allow him all the expences which he had incurred in carrying on the mail & to require him to refund the residue: this was proposed to him & refused. On an estimate it appeared that he had received between four & five thousand dollars more than his proper expences in respect to carrying the mails, it was therefore considered a duty to commence suits against him to recover back that excess. These suits were bro’t on the bonds given by him with surety for the faithful performance of his contracts & at his request were by rule of court referred to two gentlemen with liberty to chuse a third. It is proper to remark here that the referees could not conformably to the rule make any other award than that the Plaintiff should recover a certain sum & costs or that the Defendant owes nothing & that he recover his costs. They however heard the cases & proceeded to make an award without reference to the terms of submission, allowing Mr. Wheaton specific sums amounting to the full pay stipulated by the postmaster general for faithful performance on some of the contracts on another to a certain day previous to its expiration advising the postmaster general to adjust his pay for the residue of the time & make out & strike a balance on the whole account & he or Mr. Wheaton should pay according as the balance should appear.
                  Now the Postmaster General had shewn to the arbitrators that for every failure Mr. Wheaton forfeited double the amount stipulated to be paid him by contract, unless he made it appear that the failure was occasioned by unavoidable accident, that Mr. Wheaton acknowledged that he had not performed a single trip during that period, that he had not showed that one of them was occasioned by unavoidable accident, & more that he had not made adequate provision for the performance of a single trip, but that the whole were lost through intentional neglect on the part of Mr. Wheaton. In this view the postmaster general could do no other if he went on with the award than charge him with every penalty which the award left to his discretion, this would make a balance against Mr. Wheaton, but he refused to pay it if struck or to comply with the award.
                  The balance has not been struck for if struck conformable to the award Mr. Wheaton cannot be compelled by it to pay; the award being illegal & informal and it is my opinion that the whole affair ought to be tried at law or referred again.
                  Mr. Wheaton endeavours to impress an opinion that he is persucuted by the postmaster general, from personal resentments. For myself I can say that I never received any private injury from Mr. Wheaton, & have no prejudice from any personal cause against him neither has the chief clerk in this office, or my brother who are both judicious men, conversant with such subjects and particularly acquainted with this case & we are all of us satisfied that Mr. Wheaton did not attempt to comply with his contracts, that he only meant to make a job of it & that he has received several thousand dollars more than he expended in the business & that at the least he ought to be compelled to refund that excess.
                  The papers are voluminous & not in my possession but if you wish to examine the cases I will procure & forward them on notice.
                  I have not a copy of the award in my possession and only write from memory but have sent to Mr. Wheaton for a copy which I hope to be able to forward by next post.
                  Since the business has been taken out of Mr. Wheatons hands it has been carried by agents employed by this office from hence to Athens Ga. 600 miles in six days, but one failure has occurred since the 1st of December last & previous to that time only about one failure to ten performances; this is the only route on which Mr. Wheaton placed his own horses, we stipulated to pay him eighteen dollars a mile and he never performed, it costs us but ten dollars including Superintendants wages & expences with pretty regular performance, hence his expences must have been much less than ours for we have to strain a horse when delayed at a water course. 
                  I am with great respect Sir your obedient servant
                  
                     Abraham Bradley junr 
                     
                  
               